DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, none of the prior art teaches or suggests, alone or in combination, a flexible organic light-emitting diode (OLED) panel, comprising: the second organic layer comprising a plurality of channels; a buffer layer disposed on the second organic layer and inside the channels, the buffer layer comprising a buffer layer groove; a second block wall disposed on the buffer layer and over the channels, a portion of the buffer layer disposed in each of the channels and contacting with the inorganic layer, and the second block wall surrounding the first block wall; and a packaging layer disposed in the display region, the packaging layer comprising a first inorganic packaging layer, an organic packaging layer, and a second inorganic packaging layer, a portion of the organic packaging layer disposed in the buffer layer groove and contacting with the second organic layer of the flexible substrate.
With respect to claims 8-12, none of the prior art teaches or suggests, alone or in combination, a flexible OLED panel, comprising: a first block wall disposed on the buffer layer, the first block wall surrounding the buffer layer groove and defining a display region; a second block wall disposed on the buffer layer and over the channel, a portion of the buffer layer disposed in the channel and contacting with the inorganic layer, and the second block wall surrounding the first block wall; and a packaging layer disposed in the display region, the packaging layer comprising an organic packaging layer, a portion of the organic packaging layer disposed in the buffer layer groove and contacting with the flexible substrate.
With respect to claims 13-17, none of the prior art teaches or suggests, alone or in combination, a flexible OLED panel, comprising: a flexible substrate, the flexible substrate comprising: an inorganic layer disposed on the first organic layer; and a second organic layer disposed on the inorganic layer, the second organic layer comprising a channel; a buffer layer disposed on the flexible substrate, a portion of the buffer layer disposed in the channel and contacting with the inorganic layer, the buffer layer comprising a buffer layer groove; and a packaging layer disposed in the display region, the packaging layer comprising an organic packaging layer, a portion of the organic packaging layer disposed in the buffer layer groove and contacting with the second organic layer of the flexible substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818